              Case 1:20-cr-00292-PKC Document 2 Filed 06/08/20 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  -   -    -   -   -    -   -   -    -   -     -    -   -      X

  UNITED STATES OF AMERICA                                            SEALED INDICTMENT

                        - v. -                                        20 Cr.

  JOSEPH DAVILA,
  a/k/a "Jojo,"


                                    Defendant.
 - -      -    -   -    -   -   -    -   - -       -    -      X


                                                            COUNT ONE

          1.           From on or about March 17,                        2019 through on or about

March 18, 2019, in the Southern District of New York and elsewhere,

JOSEPH DAVILA, a/k/a "Jojo," the defendant, and others known and

unknown,           unlawfully and knowingly did conspire to violate Title

18, United.States Code, Section 1201(a) {1).

          2.           It was a part and object of the conspiracy that JOSEPH

DAVILA, a/k/a "Jojo," the defendant,                                  and others known and unknown,

would and did unlawfully and knowingly seize, confine, inveigle,

decoy,         kidnap,          abduct,                and carry away and hold for        ransom and

reward and otherwise,                              a person,       and would and did use a means,

facility,              and instrumentality of interstate and foreign commerce

in committing and in furtherance of the commission of the offense,

to wit, DAVILA and others agreed to lure an individual                                     ("Victim-

1") to the basement of an apartment building on Simpson Street in

the Bronx,              New York             (the "Basement"),           and to seize and confine

Victim-1 in the Basement.
         Case 1:20-cr-00292-PKC Document 2 Filed 06/08/20 Page 2 of 3



      3.      In   furtherance     of   the   conspiracy   and    to   effect   the

 illegal object thereof, the following overt act, among others, was

 committed in the Southern District of New York and elsewhere:

              a.     On or about March 17,          2019 and March 18,        2019,

DAVILA and co-conspirators seized, confined, and physically abused

Victim-1 in the Basement.

               (Title 18, United States Code, Section 1201(c) .)

                                        COUNT TWO

     4.      From on or about March 17,            2019 through on or about

March 18, 2019, in the Southern District of New York and elsewhere,

JOSEPH     DAVILA,    a/k/a   "Jojo,"     the    defendant,      unlawfully     and

knowingly      seized,     confined,     inveigled,     decoyed,       kidnapped,

abducted,    and carried away and held for ransom and reward and

otherwise, a person, and in so doing used a means, facility,                    and

instrumentality of interstate and foreign commerce, and aided and

abetted the same,        to wit,   one of DAVILA's co-conspirators lured

Victim-1 to the Basement, where DAVILA and others sei~ed, confined,

and physically abused Victim-1.

    (Title 18, United States Code, Sections 120l(a) (1) and 2.)




r                                             GEOFFREY S. BERMAN
                                              United ;States Attorney
Case 1:20-cr-00292-PKC Document 2 Filed 06/08/20 Page 3 of 3




           Form No. USA-33s-274 (Ed. 9-25-58)



              UNITED STATES DISTRICT COURT
            ·SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                               v.

                       JOSEPH DAVILA,
                        a/k/a "Jojo,"

                                          Defendant.


                           INDICTMENT

                             20 Cr.

        (18 U.S.C.    §§   1201(a) (1), 1201(c), and
                              2. )

                     GEOFFREY S. BERMAN
                 United States.Attorney



          ~reperson
